Exhibit 12 Monmouth Real Estate Investment Corporation Computation of Ratio of Earnings to Fixed Charges and Combined Fixed Charges and Preferred Stock Dividends Nine Months Ended Year Ended September 30, 6/30/2009 Net Income (Loss) from continuing operations ) Fixed Charges: Interest expense Amortization – deferreddebt costs Total Fixed Charges Earnings Fixed Charges Preferred Stock Dividends - - - CombinedFixed Charges & Preferred Stock Dividends Ratio of Earnings to Fixed Charges Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends Note:No income taxes were paid other than franchise taxes in the various states.
